ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/28/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Condrasky on 03/01/2021.

The application has been amended as follows: 


Claims 3, 7, 12 and 28-31 are canceled. 


Amended claims:
1. (Amended) A method for extracting one or more mycotoxins from a dry test sample comprising the steps of:
	a) mixing the sample with a composition comprising a protein in water to form an admixture;
	b) separating said admixture between a settled layer and a distinct water layer comprising the one or more mycotoxins, and
	c) collecting at least a portion of said water layer, wherein said at least a portion of said water layer is an extract containing said one or more mycotoxins

2. (Amended) The method of claim 1, wherein, in said mixing step, said composition comprising a protein

4. (Amended). The method of claim 1, wherein the 

8. (Amended) The method of claim 1, wherein the protein

9. (Amended) The method of claim 1, wherein the protein

10. (Amended) The method of claim 9, wherein the protein

11. (Amended) The method of claim 9, wherein the protein

13. (Amended) The method of claim 1one or more mycotoxins

14. (Amended) The method of claim 1one or more mycotoxins 

15. (Amended) The method of claim 1one or more mycotoxins 

16. The method of claim 1one or more mycotoxins 

22. (Amended) The method of claim 1, wherein the composition comprising the protein

23. (Amended) The method of claim 1, wherein the composition comprising the protein



25. (Amended) The method of claim 1, wherein the composition comprising the protein

26. (Amended) The method of claim 1, wherein the composition comprising the protein2 and Mg(NO3)2 in water.

27. (Amended) The method of claim 1, wherein the composition comprising the protein

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims under 35 U.S.C. 103 is reversed by the Patent Trial and Appeals Board, 01/19/2021. Claims 1, 2, 4-6, 8-11 and 13-27 are further allowable as a result of the amendments set forth above by Examiner’s amendment. The amendments to the claims as indicated above overcome the rejection under 35 U.S.C. 102 (affirmed by Patent Trial and Appeals Board, 01/19/2021). 
The rejection of claims on the ground of nonstatutory double patenting over copending application nos. 15/068,341 and 16/176,189 are withdrawn because the provisional double patenting rejections are the only remaining rejection in the application (see MPEP 1214.06). 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641